UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04529) Exact name of registrant as specified in charter:	Putnam Michigan Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2015 Date of reporting period:	August 31, 2014 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 8/31/14 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. AMBAC — AMBAC Indemnity Corporation BAM — Build America Mutual FGIC — Financial Guaranty Insurance Company G.O. Bonds — General Obligation Bonds NATL — National Public Finance Guarantee Corp. Q-SBLF — Qualified School Board Loan Fund U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (98.1%) (a) Rating (RAT) Principal amount Value California (1.1%) CA State G.O. Bonds, 5 1/4s, 2/1/29 Aa3 $700,000 $823,732 Connecticut (0.7%) CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.), Ser. V-2, 0.02s, 7/1/36 VMIG1 500,000 500,000 Delaware (1.4%) DE State Hlth. Facs. Auth. VRDN (Christiana Care), Ser. A, 0.04s, 10/1/38 VMIG1 1,000,000 1,000,000 Guam (1.3%) Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 750,000 821,108 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A- 150,000 163,440 Michigan (89.7%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB- 180,000 186,874 Caledonia Cmnty., Schools G.O. Bonds, Q-SBLF 5s, 5/1/39 AA- 1,000,000 1,126,350 5s, 5/1/29 AA- 415,000 485,650 Charles Stewart Mott G.O. Bonds (Cmnty. College Fac.), NATL, 5s, 5/1/19 Aa3 1,000,000 1,028,790 Dearborn, School Dist. Bldg. & Site G.O. Bonds, Ser. A, Q-SBLF, 5s, 5/1/30 Aa2 330,000 370,686 Detroit, Downtown Dev. Auth. Tax Increment Tax Alloc. Bonds (Dev. Area No. 1), Ser. A, NATL, 4 3/4s, 7/1/25 AA- 1,500,000 1,476,285 Detroit, Swr. Disp. Rev. Bonds Ser. B, AGM, 7 1/2s, 7/1/33 AA 1,000,000 1,193,450 (Second Lien), Ser. B, NATL, FGIC, 5s, 7/1/36 AA- 1,075,000 1,083,310 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA 1,300,000 1,416,285 Eaton Rapids Pub. Schools G.O. Bonds, Ser. D, Q-SBLF, 4s, 5/1/16 AA- 500,000 528,350 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), NATL, Q-SBLF, 5s, 5/1/23 Aa2 1,000,000 1,054,560 Flat Rock, Cmnty. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/22 Aa2 1,425,000 1,596,998 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 300,000 323,643 Genesee Cnty., Wtr. Syst. G.O. Bonds, 5 3/8s, 11/1/38 AA 500,000 552,565 Grand Rapids, Rev. Bonds (Sanitation Swr. Syst.), 5s, 1/1/37 Aa1 300,000 340,353 (San. Swr. Sys.), NATL, 5s, 1/1/20 Aa1 500,000 517,945 Grand Valley, Rev. Bonds (MI State U.), 5 3/4s, 12/1/34 A+ 500,000 548,520 Holland, Elec. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/39 AA 1,000,000 1,116,680 Holland, School Dist. G.O. Bonds, AGM, 5s, 5/1/29 AA 1,000,000 1,183,150 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds (Bronson Hosp.), Ser. A, AGM, 5s, 5/15/26 AA 2,000,000 2,136,020 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5 1/4s, 11/1/31 A2 250,000 281,098 Kentwood, Economic Dev. Rev. Bonds (Holland Home), 5 5/8s, 11/15/32 BB+/F 350,000 367,224 Lake Superior State U. Rev. Bonds, AGM, 4s, 11/15/18 AA 500,000 538,175 Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/37 Aa3 1,000,000 1,114,070 Livonia, Pub. School Dist. Bldg. & Site G.O. Bonds, Ser. I, AGM, 5s, 5/1/36 AA 500,000 547,370 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa2 1,640,000 1,801,638 MI Higher Ed. Fac. Auth. Rev. Bonds (Alma College), 5 1/4s, 6/1/33 Baa1 1,000,000 1,046,870 (Kalamazoo College), 5s, 12/1/33 (Prerefunded 12/1/17) AAA/P 500,000 569,825 MI Muni. Board Auth. Rev. Bonds (Downtown), Ser. A, 5s, 5/1/22 Aa2 500,000 562,360 MI Pub. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 1/1/27 A2 700,000 768,243 MI State Bldg. Auth. Rev. Bonds Ser. I, 6s, 10/15/38 Aa3 2,000,000 2,329,000 FGIC, NATL, zero %, 10/15/22 Aa3 1,500,000 1,070,115 MI State Fin. Auth. Rev. Bonds (Local Govt. Loan Program Pub. Ltg. Auth.), Ser. B, 5s, 7/1/34 A- 500,000 534,395 (Unemployment Oblig. Assmt.), Ser. B, 5s, 7/1/23 Aaa 620,000 627,713 (Unemployment Oblig. Assmt.), Ser. B, 5s, 7/1/22 Aaa 500,000 541,780 (Trinity Hlth.), Ser. A, 5s, 12/1/16 Aa2 1,000,000 1,099,000 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 1,000,000 1,105,890 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A3 1,500,000 1,549,515 (Sparrow Hosp.), 5s, 11/15/31 A1 1,000,000 1,034,230 (Ascension Hlth.), Ser. B, 5s, 11/15/25 AA+ 1,000,000 1,133,610 MI State Hsg. Dev. Auth. Rev. Bonds (Rental Hsg.) Ser. A, 4 5/8s, 10/1/39 AA 225,000 231,494 Ser. A, 4.45s, 10/1/34 AA 100,000 102,143 Ser. D, 3.95s, 10/1/37 AA 1,050,000 1,056,815 MI State Strategic Fund Ltd. Rev. Bonds (United Methodist Retirement Cmntys., Inc.), 5 3/4s, 11/15/33 BBB+/F 500,000 514,380 (MI House of Representatives Fac.), Ser. A, AGO, 5 1/4s, 10/15/21 AA 1,500,000 1,720,980 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 Aa3 1,500,000 1,901,055 (Evangelical Homes of MI), 5 1/4s, 6/1/32 BB+/F 400,000 406,324 (Cadillac Place Office Bldg.), 5 1/4s, 10/15/26 A1 750,000 848,123 MI State Strategic Fund, Ltd. Rev. Bonds (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 3,000,000 3,696,534 MI State Trunk Line Fund Rev. Bonds, 5s, 11/15/20 AA+ 500,000 601,870 MI State U. Rev. Bonds Ser. A, 5s, 8/15/38 Aa1 1,000,000 1,136,570 Ser. C, 5s, 8/15/18 Aa1 1,000,000 1,146,480 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 B- 750,000 627,540 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 Baa2 500,000 510,575 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/26 AA 1,000,000 1,111,430 Oakland Cnty., Bldg. Auth. Rev. Bonds, 3s, 11/1/17 Aaa 600,000 634,902 Oakland U. Rev. Bonds 5s, 3/1/37 A1 500,000 540,150 Ser. A, 5s, 3/1/33 A1 500,000 553,135 Plymouth, Charter Twp. G.O. Bonds, 4s, 7/1/25 AA 1,000,000 1,063,510 Roseville, School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa2 1,250,000 1,339,963 Saginaw, Hosp. Fin. Auth. Rev. Bonds (Convenant Med. Ctr.), Ser. H, 5s, 7/1/30 A 1,000,000 1,052,510 South Haven, Pub. School Bldg. & Site G.O. Bonds, Ser. A, BAM, 5s, 5/1/29 AA 575,000 660,899 Star Intl. Academy Rev. Bonds (Pub. School Academy), 5s, 3/1/33 BBB 400,000 400,216 Troy, City School Dist. Bldg. & Site G.O. Bonds, Q-SBLF, 5s, 5/1/28 AA 500,000 582,155 U. of MI Rev. Bonds, Ser. A, 5s, 4/1/39 Aaa 500,000 578,175 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.) FGIC, NATL, 5s, 12/1/25 AA- 1,000,000 1,099,970 Ser. C, 5s, 12/1/22 A2 1,000,000 1,142,370 Wayne St. U. Rev. Bonds, AGM, 5s, 11/15/25 Aa2 1,000,000 1,121,890 West Ottawa, Pub. School Bldg. & Site Dist. G.O. Bonds, Ser. I, 5s, 5/1/35 Aa2 150,000 168,953 Western MI U. Rev. Bonds 5 1/4s, 11/15/40 A1 500,000 550,210 5 1/4s, 11/15/30 A1 200,000 232,954 5s, 11/15/31 A1 150,000 171,782 Zeeland, Pub. Schools G.O. Bonds, AGM, 4s, 5/1/17 AA 250,000 268,873 Puerto Rico (2.0%) Cmnwlth. of PR, G.O. Bonds Ser. A, FGIC, 5 1/2s, 7/1/21 BB 500,000 412,530 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 BB 210,000 158,651 Ser. A, 5 1/4s, 7/1/26 BB 500,000 393,775 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. C 5 1/4s, 8/1/41 BBB- 250,000 195,550 5s, 8/1/46 BBB 345,000 280,813 Texas (1.0%) Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (TX Hlth. Resources), Ser. C, 0.05s, 11/15/33 VMIG1 700,000 700,000 Virgin Islands (0.9%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A 6s, 10/1/39 Baa3 380,000 423,438 5s, 10/1/25 Baa2 200,000 220,424 TOTAL INVESTMENTS Total investments (cost $66,067,921) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2014 through August 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $72,109,721. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $66,056,288, resulting in gross unrealized appreciation and depreciation of $5,154,911 and $454,223, respectively, or net unrealized appreciation of $4,700,688. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Local debt 19.0% Health care 17.9 Education 15.8 Utilities 14.1 State debt 10.8 The fund had the following insurance concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): AGM 19.8% Q-SBLF 12.3 NATL 10.2 Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $70,756,976 $— Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 28, 2014
